Citation Nr: 0608003	
Decision Date: 03/20/06    Archive Date: 03/29/06

DOCKET NO.  00-20 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include depression, as secondary to the service-
connected asthma, to include prescribed medications.

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to a 
service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from March 1991 to 
September 1992.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio and 
Nashville, Tennessee, respectively.

This claim was remanded by the Board, in December 2003 for 
additional development.  Unfortunately, for reasons explained 
below, the Board finds the claim must again be remanded.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board has reviewed the record and finds that further 
development is required prior to the completion of appellate 
action in the present case.

In the December 2003 Remand, the Board directed that the RO 
obtain a copy of the veteran's VA employee personnel file.  
Apparently misunderstanding the request, the RO obtained a 
copy of the veteran's service personnel file.  However, the 
veteran's VA employee personnel file is still needed.  

Additionally, VA and non-VA treatment records reflect that 
the veteran was diagnosed with other psychiatric disorders, 
including PTSD and anxiety, in addition to major depression.  
The Board finds that the precise nature of the veteran's 
disability and its etiology must be clarified.  The most 
recent VA examination for mental disorders of record was 
conducted in April 2000, prior to the association of many VA 
clinical and SSA records with the claims file.  

In the present case, therefore, the Board finds that the 
inferred claim for service connection for PTSD presented by 
VA inpatient treatment records is inextricably intertwined 
with the claim for service connection for a neuropsychiatric 
disorder, including depression, as secondary to the service-
connected asthma, to include prescribed medications.  See 
Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain the veteran's 
employee VA personnel file and associate 
it with the claims folder.

2.  The RO/AMC should obtain the veteran's 
vocational rehabilitation file, if one 
exists, and associate it with the claims 
folder.

3.  The RO/AMC should clarify whether the 
veteran wishes to claim service connection 
for PTSD.  If the veteran answers in the 
affirmative, the RO/AMC should develop the 
claim appropriately, including providing 
notice as required by VCAA and development 
in accordance with Paragraph 5.14(d), Part 
III, of VA's Adjudication Procedure 
Manual, M21-1.  See Patton v. West, 12 
Vet. App. 272, 281 (1999).

4.  After completion of #1-2 above, the 
RO/AMC should make arrangements for the 
veteran to be afforded an examination by 
an examiner (other than the examiner who 
conducted the April 2000 examination) to 
determine the nature, extent, and etiology 
of any manifested neuropsychiatric 
disability.  The claims folder, including 
all newly obtained evidence and a copy of 
this Remand, must be sent to the 
examiner(s) for review.  The examiner(s) 
should summarize the medical history, 
including the onset and course of the 
claimed neuropsychiatric disability; 
describe any current symptoms and 
manifestations attributed to the claimed 
neuropsychiatric disability; and provide 
diagnoses for any and all neuropsychiatric 
pathology.  The examiner should be asked 
to provide the following opinion: 

*	is it very likely, as likely as not, or 
highly unlikely that any manifested 
neuropsychiatric disability had its onset 
during the veteran's active service or, 
in the alternative, is the result of the 
veteran's active service or any incident 
thereof?

*	is it very likely, as likely as not, or 
highly unlikely that any manifested 
neuropsychiatric disability had is the 
result of the service connected asthma, 
to include medications prescribed in the 
treatment of asthma?
      
*	if PTSD is diagnosed, the examiner is 
requested to provide an opinion as to 
whether it is it very likely, as likely 
as not, or highly unlikely that the PTSD 
is the result of stressors that the 
veteran averred that she experienced 
during her active service, to include 
personal assault?

The examiner is requested to provide the 
reasons based on sound medical principles 
and the facts of the case for his or her 
opinions.  

5.  After undertaking any other 
development deemed essential in addition 
to that specified above, the RO/AMC should 
re-adjudicate the veteran's claim for 
service connection for a neuropsychiatric 
disability, including depression, as 
secondary to the service-connected asthma, 
to include prescribed medications, and 
including PTSD, if so indicated, in 
accordance with Patton, supra.  If any 
benefit sought on appeal remains denied, 
the veteran should be provided a SSOC.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The veteran is advised that 
failure to appear for scheduled VA examination without good 
cause could result in the denial of his claims.  38 C.F.R. 
§ 3.655 (2005).  See Connolly v. Derwinski, 1 Vet. App. 566, 
569 (1991).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 


